Order entered January 29, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00402-CR

                              GEORGIA LEE JONES, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-0971128-M

                                             ORDER
       On December 30, 2013, this Court ordered the court reporter to file a complete reporter’s

record of the sentencing hearing. We received the sentencing volume of January 28, 2014.

Accordingly, appellant’s brief is due within thirty days of the date of this order.


                                                        /s/   LANA MYERS
                                                              JUSTICE